UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                              )
WADE ROBERTSON,                               )
                                              )
       Plaintiff/Counter-Defendant,           )
                                              )
               v.                             ) Civil Action No. 09-1642 (ESH)
                                              )
WILLIAM C. CARTINHOUR, Jr.                    )
                                              )
       Defendant/Counter-Plaintiff.           )
                                              )


                                             ORDER

       This case was tried to a jury over six days in February, 2011. After a single day of

deliberations, the jury entered a judgment in favor of Defendant/Counter-Plaintiff William C.

Cartinhour, Jr. on February 18, finding Plaintiff/Counter-Defendant Wade Robertson liable for

breach of fiduciary duty as a business partner and lawyer and for legal malpractice. (Dkt. No.

165.) The jury awarded Cartinhour $3.5 million in compensatory damages and $3.5 million in

punitive damages. On March 25, Robertson filed a motion for judgment as a matter of law

pursuant to Federal Rule of Civil Procedure 50(b), asking the court to vacate the jury’s verdict

and to enter judgment in his favor. (Dkt. No. 172.)


       The Court has considered Robertson’s motion and has examined the law and evidence he

cites as support for his position. Robertson’s legal and factual arguments – specifically, those

regarding the application of the statute of limitations, the validity of the Release Agreement, his

status as Cartinhour’s attorney, and the eligibility of Cartinhour for compensatory or punitive

damages – were thoroughly addressed in pretrial motions or at trial. There was more than ample
evidence to support the jury’s findings on each issue, and Robertson has given the Court no

reason to disturb those findings. Because Robertson “raise[s] nothing new with respect to these

issues” and seeks merely to relitigate his case, the Court will not revisit its prior rulings.

Godfrey v. Iverson, 503 F. Supp. 2d 363, 366 (D.D.C. 2007).


       Accordingly, it is hereby


       ORDERED that Robertson’s motion for judgment as a matter of law under Fed. R. Civ.

P. 50(b) is DENIED.


                                                           /s/
                                               ELLEN SEGAL HUVELLE
                                               United States District Judge


DATE: March 28, 2011




                                                   2